Citation Nr: 1612598	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.
 
2. Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims.

The claims were remanded by the Board in July 2013. In regard to the issue of entitlement to service connection for a right eye condition, the Board finds the RO has complied with the July 2013 remand instructions by obtaining a VA medical examination/opinion in October 2013 and January 2014; and subsequently issuing a supplemental statement of the case.

The issue of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his right eye condition.


CONCLUSION OF LAW

The criteria for service connection for a right eye condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). To this end, the Veteran was provided this required notice and information in a February 2009 letter. He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim. 
38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015). This duty also has been satisfied. The Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration. There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim. He was provided a VA compensation examination in October 2013 and an addendum opinion in January 2014. The examination report and opinion are adequate for adjudication of this claim. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Legal Criteria 

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has a right eye condition resulting from service. An essential element of a claim for service connection is evidence of a current disability. VA medical records reflect that the Veteran has been diagnosed with an ocular injury and optic atrophy. (See October 2013 VA medical examination). Thus, an essential element has been met.
While the Veteran does have a right eye condition, the Board finds that service connection for such condition is not warranted for the below reasons. 

Another essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs does not reflect complaints of, or treatment for an eye injury. Instead, the claims folder reflects that upon separation from active service, the Veteran was found to have normal eyes, to include normal visual acuity, normal ocular motility, and normal pupils. (See September 1967 Report of Medical Examination). The Board acknowledges the Veteran's contention that during 1964-1965 he received medical care for his eyes at Naval Air Station in Corpus Christi, Texas. However, the claims folder reflects that while attempts were made to obtain any records associated with the alleged treatment, there are no records available to corroborate the Veteran's claim of in-service treatment. (See October 2013 Administrative findings).

In an October 2013 VA medical addendum, the physician opined that the Veteran's vision loss is more likely due to optic atrophy rather than his claimed macular injury from welding. The Board acknowledges the physician's note that it is difficult to tell how much vision loss is due to retinal changes versus optic atrophy since the claims folder does not consist of previous eye exams with visual acuities around the time of the alleged welding injured.

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.). However, in the present case, not only is there an absence of clinical records showing an eye injury, but to the contrary, the record shows normal eyes upon separation.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the eyes for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right eye disorder is denied.


REMAND

The Veteran has contended that his right knee disability is related to his military service, to include secondary to his service connected left knee disability. The Veteran was afforded a VA medical examination in October 2013. The October 2013 physician's assistant opined that the Veteran's right knee disability is more likely than not due to the effects of aging, musculoskeletal conditioning, and genetic predilection to developing arthritis in weight bearing joints rather than his military service or secondary to his left knee disability. The physician's assistant incorrectly noted that the Veteran's STRs did not contain evidence of an injury or complaints in regard to his right knee. The physician's assistant further explained that there is no evidence to suggest that a condition of one weight bearing joint will affect another weight bearing joint. 

The physician's assistant's opinion is based on inaccurate facts. The claims folder reflects the Veteran complained of, and was treated for, a right knee condition in service. (See April 1966 clinical record). As the October 2013 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). As such, the Board finds the October 2013 opinion to be inadequate and of no probative value.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The October 2013 VA examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability. As such, the Board finds the examination to be inadequate and must remand for a supplemental opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion, preferable from an orthopedic specialist. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's right knee disability is related to, or aggravated by his military service, to include left knee disability. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale. The examiner should consider the entire claims file, to include the Veteran's in-service treatment for a right knee condition.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his represenative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


